Citation Nr: 0421517	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  97-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to extension of a temporary total post 
surgical convalescent rating, beyond October 31, 1991, for 
residuals of multiple fragment wounds of the left hand and 
wrist with retained foreign bodies.

2.  Entitlement to higher ratings assigned following the 
grant of secondary service connection for a vertebral 
fracture of the second and third lumbar vertebrae:  20 
percent from August 13, 1991; and 40 percent from July 22, 
1996.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) of the left thigh with 
retained foreign body (RFB) and damage to Muscle Group XIV.

4.  Entitlement to a rating in excess of 10 percent rating 
for residuals of multiple fragment wounds (MFWs) of the left 
hand and wrist with RFB (to include subsequent Colles' 
fracture of the distal radius and a scaphoid fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972. 

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from May 1996 and February 1997 
rating decisions.  

In a May 1996 decision, the RO effectuated an April 1996 
Board decision that granted secondary service connection and 
assigned an initial 10 percent rating for residuals of a 
vertebral fracture at L2 and L3; and granted secondary 
service connection and assigned an initial noncompensable 
rating for residuals of a left wrist injury to include 
fracture of the scaphoid bone and radial neck; each effective 
August 13, 1991.  That decision also denied, beyond October 
31, 1991, a temporary total rating for post-surgical 
convalescence for left hand/wrist disability involving 
residuals of multiple fragment wounds.  

In June 1996, the veteran filed a notice of disagreement 
(NOD) with the assigned rating for residuals of a vertebral 
fracture of L2 and L3, and the denial of a temporary total 
rating, beyond October 31, 1991, for left hand/wrist 
disability involving residuals of multiple fragment wounds.  

In a February 1997 rating action, the RO increased the 
veteran's rating for residuals of a vertebral fracture for L2 
and L3 from 10 percent to 20 percent, effective July 22, 
1996.  It also denied a rating greater than 10 percent for 
residuals of MFWs of the left hand and wrist with RFB, denied 
a compensable rating for residuals of a left wrist injury to 
include fracture of the scaphoid bone and radial neck with 
subsequent Colles' fracture of the distal radius, a rating in 
excess of 10 percent for residuals of a GSW of the left thigh 
with RFB, and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In February 1997, the veteran filed an NOD with the effective 
date assigned for his 20 percent rating for vertebral 
fracture of L2 and L3.  He also noted disagreement with the 
10 percent evaluation assigned for residuals of MFWs of the 
left hand and wrist with RFB.  

In March 1997, the RO issued a statement of the case (SOC) on 
the issues of effective date for the assigned 20 percent 
rating for vertebral fracture of L2 and L3, and the 10 
percent evaluation assigned for residuals of MFWs of the left 
hand and wrist with RFB.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 1997.  As, in his Form 9, the veteran only 
addressed the effective date issue and the 20 percent rating 
assigned for his service-connected vertebral fracture of L2 
and L3, that document was accepted as a substantive appeal 
only as to those issues.  

In September 1997, the veteran filed an NOD as to all the 
issues decided in the February 1997 rating action.  

Also in September 1997, the veteran testified during a 
hearing before a Veterans Law Judge at the Huntington RO.  He 
then testified with respect to the issues involving the 
ratings assigned for residuals of a vertebral fracture of L2 
and L3, and for residuals of MFWs of the left hand and wrist 
with RFB, an earlier effective date for the grant of the 20 
percent rating for residuals of a vertebral fracture of L2 
and L3, and a TDIU; a transcript of that hearing is of 
record.  

In November 1997, the RO issued an SOC on the issues of a 
rating in excess of 10 percent for residuals of a GSW of the 
left thigh, a compensable rating for residuals of a SFW of 
the right thigh, a compensable rating for residuals of a SFW 
of the left chest, a compensable rating for residuals of a 
left wrist injury with fracture of the radial neck, and a 
TDIU.  

In a November 1997 rating decision, the RO granted an earlier 
effective date, to August 13, 1991 (the original date of 
claim), for the 20 percent rating for residuals of a 
vertebral fracture of L2 and L3.  This action resolved the 
effective date issue on appeal.  

In January 1998, the veteran filed a substantive appeal (via 
a VA Form 9) in response to the November 1997 SOC.  The VA 
Form 9 noted that the veteran was only appealing the issues 
involving a TDIU, the 10 percent rating assigned for 
residuals of a GSW of the left thigh, and the 10 percent 
rating assigned for residuals of MFWs of the left hand and 
wrist with RFB.  

In March 1999, the Board remanded the claims on appeal to the 
RO for additional development.  In a March 2000 rating 
action, the RO granted the veteran a TDIU, effective November 
13, 1997.  That action resolved the veteran's claim for a 
TDIU.  

In November 2001, the Board again remanded the claims to the 
RO for additional development.  In July 2003, the RO 
increased the veteran's rating for residuals of a vertebral 
fracture of L2 and L3, from 20 percent to 40 percent, 
effective July 22, 1996.  The matter of a ratings in excess 
of 20 percent prior to July 22, 1996, and from 40 percent 
thereafter remain for consideration.  Inasmuch as higher 
ratings are available this condition at each stage noted 
above, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted.  

In its November 2001 remand, the Board requested that the RO 
arrange for the veteran to undergo VA examination.  In 
particular, it was noted that, "[c]onsistent with the 
provisions of 38 C.F.R. § 4.56(d), [the examiner] should 
classify the residuals of gunshot wound of the left thigh as 
moderate, moderately severe, or severe."  The Board 
requested that the examiner offer an opinion as to the extent 
to which the veteran's vertebral fracture residuals and left 
hand/wrist disabilities impair his daily activities, 
especially in the workplace.  

A VA orthopedic examination was accomplished in May 2003.  
While the report of the examination reveals clinical findings 
with respect to the left thigh muscle injury, it does not 
otherwise reflect an assessment by the examiner with respect 
to the degree of muscle disability.  Furthermore, the 
examiner did not offer any opinion as to the severity of the 
veteran's vertebral fracture residuals, and left hand/wrist 
disabilities and their effect on his daily activities, to 
include the workplace.  

As all of the previously requested findings needed to resolve 
the claims for higher ratings on appeal have not been 
obtained, another remand of these matters is necessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  Hence, the RO should forward the 
claims file to the May 2003 examiner for a supplemental 
opinion providing the previously requested information.  The 
RO should arrange for the veteran to undergo an additional 
examination only if the May 2003 VA examiner is unavailable 
or such examination is needed to answer the questions posed 
above.  If such examination is warranted, the veteran is 
hereby advised that a failure to report to any such 
examination will result in a denial of the claims for 
increase.  See 38 C.F.R. § 3.655(b) (2003).

Also, in the November 2001 remand, the Board instructed the 
RO to issue the veteran and his representative an SOC on the 
issue of an extension for a temporary total post-surgical 
convalescent rating, beyond October 31, 1991, for left 
hand/wrist disability involving residuals of multiple 
fragment wounds.  In July 2003, the RO issued a supplemental 
statement of the case (SSOC) encompassing a number of issues, 
to include the issue of a total temporary rating beyond 
October 1991.  The Board notes, however, that this action did 
not satisfy the Board's request; with respect to the total 
temporary rating issue, the SSOC simply does not include the 
information required in an SOC.  See 38 C.F.R. 19.29 (2003)

As such, on remand, the RO must, as previously requested, 
issue to the veteran and his representative an SOC on the 
issue of an extension of a temporary total post-surgical 
convalescent rating.  See Stegall, 11 Vet. App. at 271.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2003).  Hence, along with the SOC, 
the RO must also furnish a VA Form 9, and afford the veteran 
and his representative the appropriate time period for 
perfecting an appeal as to that issue.

The Board also points out that the veteran's service-
connected residuals of a vertebral fracture of L2 and L3 are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 
(2003).  Effective September 26, 2003, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  VA must 
adjudicate the veteran's claim under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and under the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  

The RO has not considered the claim of vertebral fracture 
residuals on appeal in light of the revised criteria, and the 
veteran has not otherwise been provided notice of the changes 
and afforded the opportunity to submit evidence and/or 
argument in response.  Hence, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
this actions should also be accomplished on remand.  

As a final point, the Board observes, as noted above, that, 
in September 1997, the veteran testified during a hearing 
before a Veterans Law Judge at the RO.  The Veterans Law 
Judge that conducted that hearing is no longer employed with 
the Board.  Pursuant to 38 C.F.R. § 20.707 (2003), the 
Veterans Law Judge that conducts the hearing shall 
participate in making the final determination of the claim.  
Hence, after accomplishing the actions noted above, the RO 
should ascertain whether the veteran desires another Board 
hearing.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the denial of a temporary total post 
surgical convalescent rating, beyond 
October 1991, for a left hand/wrist 
disability involving residuals of 
multiple fragment wounds.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9, and 
afford them the applicable time period 
for perfecting an appeal as to this 
issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
as to the issue is perfected.  

2.  The RO should forward the veteran's 
claims file to the May 2003 VA orthopedic 
examiner for a supplemental opinion.  
That physician should review the claims 
file (with particular attention to his 
examination report and any evidence since 
added to the record).  In the 
supplemental opinion, he should (a) 
provide an assessment of the severity of 
the residuals of gunshot wound of the 
left thigh as slight, moderate, 
moderately severe, or severe in severity; 
and (b) comment upon the effect of the 
service-connected low back disability 
(compression fracture of L2 and L3) and 
left hand/wrist disability on veteran's 
ordinary activity and on how each 
disability impairs him functionally, 
particularly in the workplace.  The 
examiner must provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

The RO should arrange for the veteran to 
undergo an additional examination only if 
the May 2003 VA examiner is unavailable 
or such examination is needed to answer 
the questions posed above.  

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall (cited to above).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (VCAA) has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any examination 
scheduled in connection with the claims 
for increased rating, the RO must apply 
the provisions of 38 C.F.R. § 3.655 
(setting for the consequences of failing 
to report to a necessary examination).  
Otherwise, as regards the claim for 
higher evaluations for residuals of a 
vertebral fracture of L2 and L3, the RO 
must document its consideration of the 
former and revised applicable criteria, 
as appropriate.  The SSOC issued to the 
veteran and his representative must 
include citation to all additional legal 
authority considered, as well as full 
reasons and bases for all determinations.

7.  Thereafter, the RO should contact the 
veteran and his representative to 
ascertain whether the veteran desires 
another Board hearing on appeal.  If such 
hearing is desired, the RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




